
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7



UNITEDGLOBALCOM, INC.

STOCK OPTION PLAN

FOR NON-EMPLOYEE DIRECTORS

(Effective June 1, 1993)

Amended and Restated January 22, 2004


--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------


ARTICLE I GENERAL
 
1  
1.1
 
Definition
 
1  
1.2
 
Nature of Options
 
1
ARTICLE II OPTIONS
 
1  
2.1
 
Participation
 
1  
2.2
 
Grant
 
1  
2.3
 
Terms
 
2
ARTICLE III AUTHORIZED STOCK
 
4  
3.1
 
The Stock
 
4  
3.2
 
Adjustments for Stock Split, Stock Dividend, Etc.
 
4  
3.3
 
Adjustments for Certain Distributions of Property
 
4  
3.4
 
Distributions of Capital Stock and Indebtedness
 
4  
3.5
 
No Rights as Stockholder
 
5  
3.6
 
Fractional Shares
 
5
ARTICLE IV CORPORATE REORGANIZATION; CHANGE OF CONTROL
 
5  
4.1
 
Reorganization
 
5  
4.2
 
Required Notice
 
5  
4.3
 
Acceleration of Exercisability
 
5  
4.4
 
Change of Control
 
5
ARTICLE V GENERAL PROVISIONS
 
6  
5.1
 
Board to Include Committees
 
6  
5.2
 
Expiration
 
6  
5.3
 
Amendments, Etc.
 
6  
5.4
 
Treatment of Proceeds
 
6  
5.5
 
Effectiveness
 
6  
5.6
 
Fair Market Value
 
6  
5.7
 
Section Headings
 
7  
5.8
 
Severability
 
7  
5.9
 
Rule 16b-3
 
7

i

--------------------------------------------------------------------------------




UNITEDGLOBALCOM, INC.
STOCK OPTION PLAN
FOR NON-EMPLOYEE DIRECTORS


        The board of directors of United International Holdings, Inc., a
Delaware corporation ("UIH"), established the United International
Holdings, Inc. Stock Option Plan for Non-Employee Directors (the "Plan"),
effective June 1, 1993 (the "Effective Date"). The Plan was assumed by New
UnitedGlobalCom, Inc., now known as UnitedGlobalCom, Inc. (the "Company") on
January 30, 2002. The name of the Plan was changed accordingly to
UnitedGlobalCom, Inc. Stock Option Plan for Non-Employee Directors, effective
June 1, 1993. The Plan is hereby amended and restated, effective January 22,
2004, in order to update the Plan's anti-dilution provisions and incorporate
certain other technical changes. The terms of the Plan, as amended and restated,
shall apply to all Options outstanding as of January 22, 2004.


PURPOSES


        The purposes of the Plan are to provide to certain directors of the
Company who are not also employees of the Company added incentive to continue in
the service of the Company and a more direct interest in the future success of
the operations of the Company by granting to such directors options ("Options")
to purchase shares of the $0.01 par value Class A common stock (the "Stock") of
the Company upon the terms and conditions described below.


ARTICLE I

GENERAL


        1.1    Definition.    For purposes of the Plan and as used herein, a
"non-employee director" is an individual who (a) is a member of the Board of
Directors of the Company and (b) is not an employee of the Company. For purposes
of the Plan, an employee is an individual whose wages are subject to the
withholding of federal income tax under section 3401 of the Internal Revenue
Code of 1986, as amended from time to time (the "Code"). A non-employee director
to whom an Option is granted is referred to herein as a "Holder".

        1.2    Nature of Options.    The Options granted hereunder shall be
options that do not satisfy the requirements of section 422 of the Code.


ARTICLE II

OPTIONS


        2.1    Participation.    The non-employee directors on the Effective
Date and each non-employee director elected thereafter shall receive Options to
purchase Stock in accordance with Section 2.2 on the terms and conditions herein
described.

        2.2    Grant.    

        (a)    Initial Grant.    Each individual who is a non-employee director
on the Effective Date shall automatically receive, as of the date on which the
Company commences the sale of Stock in its initial public offering (the "IP0"),
an Option to purchase 20,000 shares of Stock.

        (b)    Newly-Elected Directors.    Each non-employee director who is
newly elected to the Board after the Effective Date shall automatically receive,
at the time of such election, an Option to purchase shares of Stock. Each Option
granted pursuant to this Section 2.2(b) shall entitle the newly elected
non-employee director to purchase 20,000 shares of Stock, unless insufficient
shares are available for grant under the Plan for each director newly elected on
the same date, in which

1

--------------------------------------------------------------------------------




case each such director shall automatically receive an Option to purchase his or
her pro rata portion of the shares that are available for grant under the Plan.

        (c)    Date of Grant.    The date on which a non-employee director
receives an Option hereunder is referred to as the date of grant of such Option.

        (d)    Option Certificates.    Each Option granted under the Plan shall
be evidenced by a written stock option certificate (an "Option Certificate")
issued in the name of the non-employee director to whom the Option is granted.
The Option Certificate shall incorporate and conform to the terms and conditions
set forth herein.

        2.3    Terms.    Options issued pursuant to the Plan shall have the
following terms and conditions in addition to those set forth elsewhere herein.

        (a)    Number.    Each non-employee director shall receive under the
Plan Options to purchase the number of shares of Stock specified in Section 22,
subject to adjustment as provided in Article III. Such grants shall be effective
at the times specified in Section 2.2.

        (b)    Price.    The price at which each share of Stock covered by the
Option may be purchased by each non-employee director shall be the Fair Market
Value (as defined in Section 5.6) of the Stock on the date of grant or such
greater price as determined by the Board upon grant, subject to adjustment as
provided in Article III.

        (c)    Duration of Options.    The period within which each Option may
be exercised shall expire ten years from the date the Option is granted (the
"Option Period"), unless terminated sooner pursuant to subsection (d) below or
fully exercised prior to the end of such period.

        (d)    Termination of Service, Death, Etc.    The Option shall terminate
in the following circumstances if the Holder ceases to be a director of the
Company:

        (i)    If the Holder is removed as a director of the Company during the
Option Period for cause, the Option shall be void thereafter for all purposes.

        (ii)   If the Holder ceases to be a director of the Company on account
of disability within the meaning of Section 22(e)(3) of the Code, the Option may
be exercised by the Holder (or, in case of death thereafter, by the persons
specified in Section 2.3(d)(iii)) within one year following the date on which
the Holder ceased to be a director (if otherwise within the Option Period), but
not thereafter. In any such case, the Option may be exercised as to all shares
of Stock specified therein, notwithstanding Section 2.3(g).

        (iii)  If the Holder dies during the Option Period while still serving
as a director or within the three-month period referred to in
Section 2.3(d)(iv) below, the Option may be exercised by those entitled to do so
under the Holder's will or by the laws of descent and distribution within one
year following the Holder's death (if otherwise within the Option Period), but
not thereafter. In any such case, the Option may be exercised as to all shares
of Stock specified therein, notwithstanding section 2.3(g).

        (iv)  If the Holder ceases to be a director within the Option Period for
any reason other than removal for cause, disability or death, the Option may be
exercised by the Holder within three months following the date of such
termination (if otherwise within the Option Period), but not thereafter. In any
such case, the Option may be exercised only as to the shares as to which the
Option had become exercisable on or before the date the Holder ceased to be a
director.

        (e)    Transferability, Exercisability.    Each Option granted under the
Plan shall not be transferable by a Holder other than by will or the laws of
descent and distribution and shall be exercisable during the Holder's lifetime
only by the Holder or, in the event of disability or

2

--------------------------------------------------------------------------------

incapacity, by the Holder's guardian or legal representative. Notwithstanding
any other provision of the Plan, no Option may be exercised unless and until the
Plan is approved by the stockholders of the Company in accordance with
Section 5.5.

        (f)    Exercise, Payments, Etc.    

        (i)    The method for exercising each Option granted shall be by
delivery to the Company of written notice specifying the number of shares with
respect to which the Option is exercised. The purchase of Stock pursuant to the
Option shall take place at the principal office of the Company within thirty
days following delivery of such notice, at which time the purchase price of the
Stock shall be paid in full by any of the methods set forth in
Section 2.3(f)(ii) or a combination thereof. If the purchase price is paid by
means of a broker's loan transaction as described in clause (C) of
Section 2.3(f)(ii), in whole or in part, the closing of the purchase of the
Stock under the Option shall take place on the date on which, and only if, the
sale of Stock upon which the broker's loan was based has been closed and
settled, unless the Holder makes an irrevocable written election, at the time of
exercise of the Option, to have the exercise treated as fully effective for all
purposes upon receipt of the purchase price by the Company regardless of whether
or not the sale of the Stock by the broker is closed and settled. A properly
executed certificate or certificates representing the Stock shall be delivered
to the Holder upon payment therefor. If Options on less than all shares
evidenced by an Option Certificate are exercised, the Company shall deliver a
new Option Certificate evidencing the Option on the remaining shares on delivery
of the outstanding Option Certificate for the Option being exercised.

        (ii)   To the extent permitted by applicable law (as determined by the
Board in its sole discretion), the exercise price shall be paid by any of the
following methods or any combination of such methods, at the option of the
Holder: (A) cash; (B) certified, cashier's or other check acceptable to the
Company, payable to the order of the Company; or (C) delivery to the Company of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds required to pay the purchase price of the Stock;
or (D) delivery to the Company of certificates representing the number of shares
of Stock then owned by the Holder, the Fair Market Value of which (determined as
of the date the notice of exercise is delivered to the Company) equals the price
of the Stock to be purchased pursuant to the Option, properly endorsed for
transfer to the Company. No Option may be exercised by delivery to the Company
of certificates representing Stock that has been held by the Option Holder for
less than six months or such other period as shall be sufficient for the Company
to avoid, if possible, the recognition of expense with respect to the Option for
accounting purposes.

        (g)    Service Required for Exercise.    Except as set forth in Sections
2.3(d), 4.3, 4.4 and 5.5, each Option shall become exercisable in increments
after each month of continuous service by the Holder as a non-employee director
of the Company commencing with the twelfth month of continuous service from the
date of grant. The number of shares as to all or part of which the Option may be
exercised after twelve months of continuous service as a non-employee director
after the date of grant shall be 1/4 (12/48) of the total number of shares
covered by the Option, with an additional 1/48 being exercisable after each
additional month of continuous service as a non-employee director through the
48th month of continuous service. Except as set forth in Sections 2.3(d), 4.3
and 4.4, the Option shall not be exercisable as to any shares as to which the
continuous service requirement has not been satisfied, regardless of the
circumstances under which the Holder ceased to be a director. The number of
shares as to which the Option may be exercised shall be cumulative, so that once
the Option becomes exercisable as to any shares it shall continue to be
exercisable as to those shares until expiration or termination of the Option as
provided in the Plan.

3

--------------------------------------------------------------------------------


ARTICLE III

AUTHORIZED STOCK


        3.1    The Stock.    The total number of shares of Stock as to which
Options may be granted pursuant to the Plan shall be 960,000 in the aggregate
(as adjusted through December 7, 2001, pursuant to the provisions of
Section 3.2). The number of shares of Stock authorized for grant hereunder shall
be adjusted in accordance with the provisions of Section 3.2. Shares of Stock
underlying expired or cancelled and unexercised Options shall again be available
for grant under the Plan. However, shares surrendered to the Company in payment
of an Option exercise price shall not increase the number of shares available
for grant as Options under the Plan. The Company shall at all times reserve a
sufficient number of shares of Stock, or otherwise assure itself of its ability
to perform its obligations hereunder.

        3.2    Adjustments for Stock Split, Stock Dividend, Etc.    If the
Company shall at any time increase or decrease the number of its outstanding
Shares by means of payment of a stock dividend or any other distribution upon
such Shares payable in Stock, or through a stock split, subdivision,
consolidation, combination, reclassification or recapitalization involving the
Stock, or change in any way the rights and privileges of such Shares, then the
numbers, rights and privileges of the following shall be increased, decreased or
changed in like manner as if the corresponding Shares had been issued and
outstanding, fully paid and nonassessable at the time of such occurrence:
(a) the Shares as to which Options may be granted under the Plan; and (b) the
Shares then subject to each outstanding Option. Upon any occurrence described in
this Section 3.2, the total Option Price under each then outstanding Option
shall remain unchanged but shall be apportioned ratably over the increased or
decreased number of Shares subject to the Option.

        3.3    Other Distributions and Changes in the Stock.    If

        (a)   UnitedGlobalCom shall at any time distribute with respect to its
Stock assets or securities of other persons (excluding cash dividends or
distributions referred to in Section 3.2), shares of its capital stock (other
than Stock), or evidences of indebtedness, or

        (b)   UnitedGlobalCom shall at any time grant to the holders of its
Stock rights to subscribe pro rata for additional shares thereof or for any
other securities of UnitedGlobalCom, or

        (c)   there shall be any other change (except as described in
Section 3.2) in the number or kind of outstanding Shares or of any stock or
other securities into which the Stock shall be changed or for which it shall
have been exchanged,

and if the Board shall in its sole discretion determine that the event described
in subsection (a), (b), or (c) above equitably requires, in order to preserve
the benefits intended to be made available, an adjustment in the number or kind
of Shares subject to an Option, an adjustment in the Option Price or the taking
of any other action by the Board, including without limitation, the setting
aside of any property for delivery to the Participant upon the exercise of an
Option or the full vesting of an Option, then such adjustments shall be made, or
other action shall be taken, by the Board, as the Board in its sole discretion
shall deem appropriate, and shall be effective for all purposes of the Plan and
on each outstanding Option that involves the particular type of stock for which
a change was effected.

        3.4    No Rights as Stockholder.    An Option Holder shall have none of
the rights of a stockholder with respect to the Shares subject to an Option
until such Shares are transferred to the Option Holder upon the exercise of such
Option. Except as provided in this Article III, no adjustment shall be made for
dividends, rights or other property distributed to stockholders (whether
ordinary or extraordinary) for which the record date is prior to the date such
Shares are so transferred.

4

--------------------------------------------------------------------------------


        3.5    Fractional Shares.    No adjustment or substitution provided for
in this Article III shall require the Company to issue a fractional share. The
total substitution or adjustment with respect to each Option shall be limited by
deleting any fractional share.

        3.6    Determination by the Board, Etc..    Adjustments under this
Article III shall be made by the Board, whose determinations with regard thereto
shall be final and binding.


ARTICLE IV

CORPORATE REORGANIZATION: CHANGE OF CONTROL


        4.1    Reorganization.    Upon the occurrence of any of the following
events, if the notice required by Section 4.2 shall have first been given, the
Plan and all Options then outstanding hereunder shall automatically terminate
and be of no further force and effect whatsoever, without the necessity for any
additional notice or other action by the Board or the Company: (a) the merger or
consolidation of the Company with or into another corporation (other than a
consolidation or merger in which the Company is the continuing corporation and
which does not result in any reclassification or change of outstanding shares of
Stock); or (b) the sale or conveyance of the property of the Company as an
entirety or substantially as an entirety (other than a sale or conveyance in
which the Company continues as a holding company of an entity or entities that
conduct the business or businesses formerly conducted by the Company); or
(c) the dissolution or liquidation of the Company.

        4.2    Required Notice.    At least 30 days' prior written notice of any
event described in Section 4.1 shall be given by the Company to each Holder,
unless in the case of the events described in clauses (a) or (b) of Section 4.1,
the Company, or the successor or purchaser, as the case may be, shall make
adequate provision for the assumption of the outstanding Options or the
substitution of new options for the outstanding Options on terms comparable to
the outstanding Options, except that the Holder of each Option then outstanding
shall have the right thereafter to purchase the kind and amount of shares of
stock or other securities or property or cash receivable upon such merger,
consolidation, sale or conveyance by a holder of the number of shares of Stock
that would have been receivable upon exercise of the Option immediately prior to
such merger, consolidation, sale or conveyance (assuming such holder of Stock
failed to exercise any rights of election and received per share the kind and
amount received per share by a majority of the non-electing shares). The
provisions of this Article IV shall similarly apply to successive mergers,
consolidations, sales or conveyances. Such notice shall be deemed to have been
given when delivered personally to a Holder or when mailed to a Holder by
registered or certified mail, postage prepaid, at such Holder's address last
known to the Company.

        4.3    Acceleration of Exercisability.    Subject to Section 5.5,
Holders notified in accordance with Section 4.2 may exercise their Options at
any time before the occurrence of the event requiring the giving of notice (but
subject to occurrence of such event), regardless of whether all conditions of
exercise relating to length of service as a director have been satisfied.

        4.4    Change of Control.    If a Change in Control (as defined below)
occurs, all Options shall become exercisable in full, regardless of whether all
conditions of exercise relating to continuous service have been satisfied. A
"Change in Control" is deemed to have occurred if (a) a person (as such term is
used in Section 13(d) of the Exchange Act) becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of shares of the Company having
30% or more of the total number of votes that may be cast for the election of
directors of the Company without the prior approval of at least a majority of
the members of the Board unaffiliated with such person, or (b) individuals who
constitute the directors of the Company at the beginning of a 24-month period
cease to constitute at least 2/3 of all directors at any time during such
period, unless the election of any new or replacement directors was approved by
a vote of at least a majority of the members of the Board in office immediately
prior to such period and of the new and replacement directors so approved.
Notwithstanding anything to the contrary in this Section 4.4, no Option will
become exercisable by virtue of the occurrence of a Change

5

--------------------------------------------------------------------------------


in Control if the Holder of that Option or any group of which that Holder is a
member is the person whose acquisition constituted the Change in Control.


ARTICLE V

GENERAL PROVISIONS


        5.1    Board to Include Committees.    Any action under this Plan
required or permitted to be taken by the Board may be taken by the entire Board
of Directors of the Company, and/or by any Committee of the entire Board who has
been properly delegated the authority to act on behalf of the entire Board with
respect to this Plan under the terms of applicable law.

        5.2    Expiration.    The Plan shall terminate whenever the Board adopts
a resolution to that effect. After termination, no additional Options shall be
granted under the Plan, but the Company shall continue to recognize Options
previously granted.

        5.3    Amendments, Etc.    The Board may from time to time amend,
modify, suspend or terminate the Plan. Nevertheless, no such amendment,
modification, suspension or termination shall impair any Option theretofore
granted under the Plan or deprive any Holder of any shares of Stock that he may
have acquired through or as a result of the Plan without the consent of the
Holder. The Plan may not be amended more than once every six months with respect
to the persons entitled to be granted Options hereunder, the timing of grants
for participants, the number of shares of Stock to be granted as Options to
individual participants or the price thereof, other than amendments necessary to
comport with changes in the Code or the rules and regulations thereunder. The
Company shall obtain the approval of stockholders to any amendment or
modification of the Plan to the extent required by Rule 16b-3 (or any successor
applicable rule) or by the listing requirements of the National Association of
Securities Dealers, Inc. or any stock exchange on which the Company's securities
are quoted or listed for trading.

        5.4    Treatment of Proceeds.    Proceeds from the sale of Stock
pursuant to Options granted under the Plan shall constitute general funds of the
Company.

        5.5    Effectiveness.    This Plan shall be effective on the Effective
Date, subject to approval by (a) the affirmative votes of the holders of a
majority of the shares of the Company present or represented and entitled to
vote at a meeting duly held in accordance with law, or (b) the written consent
of holders of a majority of the shares of the Company entitled to vote, within
one year following the Effective Date. If the stockholders of the Company do not
approve the Plan as specified above, Options granted under the Plan shall be
deemed to be rescinded without any further action by the Board or the Company,
and the Plan shall automatically terminate.

        5.6    Fair Market Value.    The "Fair Market Value" of a share of Stock
shall be the last reported sale price of the Stock on the NASDAQ National Market
System on the day the determination is to be made, or if no sale took place on
such day, the average of the dosing bid and asked prices of the Stock on the
NASDAQ National Market System on such day, or if the market is dosed on such
day, the last day prior to the date of determination on which the market was
open for the transaction of business, as reported by NASDAQ. If, however, the
Stock should be listed or admitted for trading on a national securities
exchange, the Fair Market Value of a share of the Stock shall be the last sales
price, or if no sales took place, the average of the closing bid and asked
prices on the day the determination is to be made, or if the market is closed on
such day, the last day prior to the date of determination on which the market
was open for the transaction of business, as reported in the principal
consolidated transaction reporting system for the principal national securities
exchange on which the Stock is listed or admitted for trading. If the Stock is
not listed or traded on NASDAQ or on any national securities exchange, the Fair
Market Value for purposes of the grant of Options under the Plan shall be

6

--------------------------------------------------------------------------------


determined by the Board in good faith. The Fair Market Value of a share of Stock
granted pursuant to Section 2.2(a) shall be the price at which shares of Stock
are offered to the public in the IPO.

        5.7    Section Headings.    The Section headings are included herein
only for convenience, and they shall have no effect on the interpretation of the
Plan.

        5.8    Severability.    If any article, section, subsection or specific
provision is found to be illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining provisions of the Plan, and the Plan
shall be construed and enforced as if such illegal and invalid provision had
never been set forth in the Plan.

        5.9    Rule 16b-3.    This Plan is intended to comply with the
requirements of Rule 16b-3 and any successor applicable rule so that grants
under the Plan will not affect the status of non-employee directors as
disinterested persons for purposes of Rule 16b-3 and that such grants will
otherwise satisfy the requirements of Rule 16b-3. To the extent the Plan does
not conform to such requirements, it shall be deemed amended to so conform
without any further action on the part of the Board or stockholders.

        Amended and Restated January 22, 2004.

    UNITEDGLOBALCOM, INC.
    a Delaware corporation                     By: /s/  ELLEN P. SPANGLER      

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.7



UNITEDGLOBALCOM, INC. STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS (Effective
June 1, 1993) Amended and Restated January 22, 2004
TABLE OF CONTENTS
UNITEDGLOBALCOM, INC. STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS
PURPOSES
ARTICLE I GENERAL
ARTICLE II OPTIONS
ARTICLE III AUTHORIZED STOCK
ARTICLE IV CORPORATE REORGANIZATION: CHANGE OF CONTROL
ARTICLE V GENERAL PROVISIONS
